Motion to amend remittitur granted. , Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon two questions under the Constitution of the United States, viz.: (1) whether the rights of defendant-appellant under the Fifth and Fourteenth Amendments were violated by the trial court in not affording defendant a psychiatric examination to determine his competency to stand trial; and (2) whether his rights under the Sixth and Fourteenth Amendments were violated by the failure to provide defendant with effective legal counsel because of an alleged conflict of interest. The Court of Appeals considered these contentions and held that there was no denial of defendant-appellant’s constitutional rights. [See 27 N Y 2d 711.]